
	

113 HR 1728 IH: Enforce Existing Gun Laws Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1728
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To repeal certain appropriations riders that limit the
		  ability of the Bureau of Alcohol, Tobacco, Firearms, and Explosives to
		  administer the Federal firearms laws.
	
	
		1.Short titleThis Act may be cited as the
			 Enforce Existing Gun Laws
			 Act.
		2.Repeal of certain
			 appropriations riders that limit the ability of the Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives to administer the Federal firearms laws
			(a)Prohibition on
			 consolidation or centralization in the Department of Justice of firearms
			 acquisition and disposition records maintained by Federal firearms
			 licenseesThe matter under
			 the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries
			 and Expenses in title I of division B of the Consolidated and Further
			 Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125
			 Stat. 609–610) is amended by striking the 1st proviso.
			(b)Prohibition on
			 imposition of requirement that firearms dealers conduct physical check of
			 firearms inventoryThe matter
			 under the heading Bureau of Alcohol, Tobacco, Firearms and
			 Explosives—Salaries and Expenses in title II of division B of the
			 Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6)
			 is amended by striking the 5th proviso.
			(c)Requirement that
			 instant check records be destroyed within 24 hoursSection 511 of
			 the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 922
			 note; Public Law 112–55; 125 Stat. 632) is amended—
				(1)by striking
			 — and all that follows through (1); and
				(2)by striking the
			 semicolon and all that follows and inserting a period.
				(d)Limitations
			 relating to firearms trace data
				(1)Tiahrt
			 amendments
					(A)The matter under
			 the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries
			 and Expenses in title I of division B of the Consolidated and Further
			 Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125
			 Stat. 609–610) is amended by striking the 6th proviso.
					(B)The 6th proviso under the heading
			 Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and
			 Expenses in title II of division B of the Consolidated Appropriations
			 Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is
			 amended by striking beginning in fiscal year 2010 and thereafter
			 and inserting in fiscal year 2010.
					(C)The 6th proviso under the heading
			 Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and
			 Expenses in title II of division B of the Omnibus Appropriations Act,
			 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by
			 striking beginning in fiscal year 2009 and thereafter and
			 inserting in fiscal year 2009.
					(D)The 6th proviso under the heading
			 Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and
			 Expenses in title II of division B of the Consolidated Appropriations
			 Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is
			 amended by striking beginning in fiscal year 2008 and thereafter
			 and inserting in fiscal year 2008.
					(E)The 6th proviso under the heading
			 Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and
			 Expenses in title I of the Science, State, Justice, Commerce, and
			 Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law
			 109–108; 119 Stat. 2295–2296) is amended by striking with respect to any
			 fiscal year.
					(F)The 6th proviso under the heading in title
			 I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923
			 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking
			 with respect to any fiscal year.
					(2)Prohibition on
			 processing of Freedom of Information Act requests about arson or explosives
			 incidents or firearm tracesSection 644 of division J of the
			 Consolidated Appropriations Resolution, 2003 (5 U.S.C. 552 note; 117 Stat.
			 473–474) is repealed.
				(e)Prohibition on
			 use of firearms trace data To draw broad conclusions about firearms-Related
			 crime
				(1)Section 514 of division B of the
			 Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6)
			 is repealed.
				(2)Section 516 of the
			 Consolidated and Further Continuing Appropriations Act, 2012 (Public Law
			 112–55; 125 Stat. 633) is repealed.
				(f)Prohibitions
			 relating to curios or relics and importation of surplus military
			 firearm
				(1)The matter under the heading Bureau
			 of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in
			 title II of division B of the Consolidated and Further Continuing
			 Ap­pro­pri­a­tions Act, 2013 (Public Law 113–6) is amended by striking the 1st
			 proviso.
				(2)Section 519 of division B of the
			 Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6)
			 is repealed.
				(g)Prohibition on
			 denial of federal firearms license due to lack of business
			 activityThe matter under the
			 heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and
			 Expenses in title II of division B of the Consolidated and Further
			 Continuing Appropriations Act, 2013 (Public Law 113–6) is amended by striking
			 the 6th proviso.
			
